 

 

Case: 5:19-cr-00261-SL Doc #: 1 Filed: 05/01/19 1o0f1. PagelD #: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

    

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) INDICTMENT
Vv. ) CASENO.
a) Title 18, United States Code,
BRUCE A. MCCAULEY, ) Sections 3146(a)(2) and
) (b)d)( ANG)
Defendant. )

 

. COUNT 1
(Failure to appear for service of sentence, 18 U.S.C. § 3146(a)(2))

The Grand Jury charges:

_ From on or about October 25, 2018 to on or about February 27, 2019, in the Northern
District of Ohio, Eastern Division, Defendant BRUCE A. MCCAULEY, having been released
pursuant to chapter 207 of Title 18, United States Code, while awaiting surrender for service of
sentence after conviction in the United States District Court forthe Northern District of Ohio for
a violation of Title 18, United States Code, Section é4l, an offense punishable by imprisonment
for a term of five years or more, in Case No. 1:18-CR-00188, entitled United States v. Bruce A.
McCauley, and having been directed by the court to surrender to FMC Lexington at Lexington,

| Kentucky in the Eastern District of Kentucky, did knowingly and willfully fail to surrender for
‘service of sentence as ordered by the court, in violation of Title 18, United States Code, Section
3146(a)(2).

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government
Act of 2002.
